DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined wherein per Applicant’s 06/24/2022 filing with the Office. Claims 1, 3, 7, 8, 10, and 15 are amended.  No claims are canceled or newly added.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant makes the following arguments:
The claims improve existing speech recognition technologies (e.g. speech-to-text), meeting recording technologies (e.g. dictation devices), and virtual assistants (e.g. smart speakers), as expressly indicated in the specification. Remarks p. 10.
It is noted that the features upon which applicant relies (i.e., speech recognition technologies, meeting recording technologies, and virtual assistants) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  For all these reasons the rejection of the previous Office action is maintain as updated below.

The claimed invention improves the functioning of a computer, as expressly indicated in the specification. Remarks p. 14

Per step 2A prong 2 and step 2, analyzing “additional elements” still requires analyzing all claim elements in combination. Remarks p. 17.
Respectfully, all the elements of the claim were analyzed see the copied representative claim at p. 3-4 of 03/04/2022 Action and “individually or in the ordered combination.” See 03/04/2022 Action at p. 5.  For all these reasons the rejection of the previous Office action is maintain as updated below.
The generation of action items and presentation thereof does not amount to “extra solution activity”. Remarks p. 18.
The presenting of information presenting the results of an abstract processes of collecting and analyzing information without more is an abstract as an ancillary part of the such collection and analysis. See MPEP 2106.04(a)(2)(III)(A). Also see MPEP 2106.05(g) where the presenting of action item is the same as generating for display and the display of an answer to an equation (e.g. the 4 in 2+2). For all these reasons the rejection of the previous Office action is maintain as updated below.
Applicant's arguments filed with respect to 35 USC 102 are to newly added limitations that are fully addressed in the updated rejection below.  Additionally, there are new grounds of rejection based on Applicant’s amendments that rely on references not applied in the prior rejection of record.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim has been amended to include the limitation of “based at least in part on the the prediction estimate indicating that the restructured set of action item candidates are action items, generating a set of action items and presenting the set the set of action items to one or more user devices associated with the one or more participants.” When the deleted portion of the claim is removed the limitations in the first line reads “based at least in part on the the prediction”. It is suggested that the limitation be further amended to remove one of the “the”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to a system (device), claims 8-14 are to a method (process), and claims 15-20 are to a storage media (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computerized system comprising: 
one or more processors; and 
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method comprising: 
detecting an indication of a meeting event, wherein the meeting event includes natural language content provided during the meeting event by one or more meeting participants; 
determining a set of action item candidates from a plurality of character sequences associated with the natural language content, wherein an action item is a task indicated in the meeting event that is requested to be completed to further a particular goal or purpose associated with the meeting event; 
in response to the determining of the set of action item candidates automatically restructuring, via a model, the set of action item candidates by removing, adding, or replacing particular words of the set of action item candidates, the restructuring is indicative of clarifying what the set of action item candidates are;
detecting one or more features of at least one of: the meeting event and attributes of at least a portion of the one or more meeting participants; 
based at least in part on the restructuring and at least one of: the detecting of the one or more features of the meeting event and attributes of at least a portion of the one or more meeting participants, automatically generating a prediction estimate that indicates whether the restructured set of action item candidates are action items or not action items; and 
based at least in part on the the prediction estimate, indicating that the restructured set of action item candidates are action items, generating a set of action items and presenting the set of action items to one or more user devices associated with the one or more participants. 

The claimed invention is directed to generating a set of action items for participants in a meeting. Where the actions are task to be performed by the participants.  Where the restructuring is interpreted as formatting and manipulation of data for presentation using a trained model.  These steps are to the managing of personal behavior (action items/instructions) a form of organizing human activity.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The addition element is determined to be “generating a set of action items and presenting the set of action items to one or more user devices associated with the one or more participants”.   This element is found to be extra-solution activity, post-solution activity.  It is noted that the claimed invention also detects information using natural language data mining; however this is viewed as a method of receiving information, which is also extra solution activity, pre-solution activity. 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above the additional elements are found to be insignificant extra solution activity.  The additional elements do not amount to significantly more than the abstract idea when considered individually or in the ordered combination.
The claim also includes “one or more processors; and computer storage memory having computer-executable instructions stored thereon”.  These elements are found to be generic computing component that are well-understood, routine, conventional in the art. Where processing and storing computer program are basic functions of a computer. 
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al (US Pub  2017/0161258 A1) in view of Hakkani-Tur et al (US 2017/0092264 A1).

Claim 1
Astigarraga teaches a computerized system (Astigarraga [5] “a system for generating a plurality of action items from a meeting transcript of a meeting”) comprising: 
one or more processors (Astigarraga [5] “the system comprises a processor”); and 
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (Astigarraga [5] “the system comprises a processor in communication with one or more types of memory” and [6] “the computer program product comprises a non-transitory storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method”), implement a method comprising: 
detecting an indication of a meeting event, wherein the meeting event includes natural language content provided during the meeting event by one or more meeting participants (Astigarraga [24] “Prior to a meeting beginning, the key word extractor 202 receives meeting information materials, such as a meeting agenda, a meeting invitation (which may be an e-mail for example), ” and [15] “textual meeting transcripts, such as meeting notes or minutes, but the present techniques may also apply to audio and/or video recordings of meetings. For example, the present techniques may be applied on phone calls and/or teleconference meetings since some phone systems can apply call recording, speech recognition, and other information extraction techniques); 
determining a set of action item candidates from a plurality of character sequences associated with the natural language content, wherein an action item is a task indicated in the meeting event that is requested to be completed to further a particular goal or purpose associated with the meeting event (Astigarraga [4] “computer-implemented method comprises chunking the meeting transcript into a plurality of chunks using a meeting topic model. The computer-implemented method also comprises performing, by a processor, information extraction on the plurality of chunks to extract action item information from the plurality of chunks. The computer-implemented method further comprises generating the plurality of action items based on the extracted action item information.” [26] “After the meeting occurs, a meeting transcript, such as meeting notes or minutes, are segmented into “chunks” by the meeting transcript chunker” and [31] “may be performed following the meeting, although at least some aspects of block 304 and/or 306 may be performed during and/or after the meeting”); 
detecting one or more features of at least one of: the meeting event and attributes of at least a portion of the one or more meeting participants (Astigarraga [23] “processing system 200 comprises the following engines: a key word extractor 202, a search engine 204, a meeting topic detector 208, a meeting topic model builder 210, a meeting transcript chunker 214, an action items generator 216, an action items aligner 218, an action items visualizer 220, and a dependency and priority assigner”); 
Astigarraga further teaches “techniques described herein structure action items and provide for capturing different types of action items and linking action items across meeting topics discussed in a single meeting and/or across meeting topics discussed during different meetings.” (Astigarraga [14]); however, does not expressly teach the following limitation based on the restructuring using a model.  
Hakkani-Tur, in the analogous art of detecting actionable items, teaches the following claimed limitations.
in response to the determining of the set of action items candidates automatically restructuring, via a model, the set of action item candidates by removing, adding, or replacing particular words of the set of action item candidates, the restructuring is indicative of clarifying what the set of action item candidates are (Hakkani-Tur fig 3, [71] “first semantic transformation component 504 processes a detected utterance, corresponding to a word sequence 602 (shown in FIG. 6) which reads, “Have they ever responded to you?” The intent of a conversation participant in making this utterance is to ask a colleague whether that colleague has received an Email message from some party, associated with the pronoun “them.””, [72] “add dummy tokens to the beginning and ending of the word sequence 602, such as the symbol “<s>” shown in FIG. 6. The word hashing component 510 can then form a letter-n-gram representation of each word in the word sequence 602.”, and [134] “co-reference resolution component 1004 resolves any ambiguities in the output of the slot-filling component 1002. For example, instead of the detected utterance “Jim should send an Email to Sally to invite her to the party,” assume that the speaker makes the following utterance: “He should send an Email to her to invite her to it.” The co-reference resolution component 1004 can attempt to disambiguate the action values corresponding to “he,” “her,” and “it.” The co-reference resolution component 1004 can perform this task using known technology. For example, in one representative technique, for each ambiguous action value (such as “he”), the co-reference resolution component 1004 can determine a set of candidates tokens from the conversation that may correspond to the identity of the person being referred to as “he.” The co-reference resolution component 1004 can then use a machine-trained model to determine a score value for each pairing of the uncertain action value (“he”) and a candidate token (e.g., “Jim” in one case).”, where the semantic transformation is the equivalent of the claimed restructing);
based at least in part on the restructuring and at least one of:  detecting of the one or more features of the meeting event and attributes of at least a portion of the one or more meeting participants, automatically generating a prediction estimate that indicates whether restructured the set of action item candidates are action items or not action items (Hakkani-Tur [64] “other feature values may pertain to any other characteristics of a detected utterance and/or a candidate actionable item, and/or a contextual circumstance that is pertinent to the conversation. The ranking model 402 maps the feature values into a plurality of ranking values, one for each candidate actionable item” and [92] “the objective function stipulates that the conditional likelihood of the appropriate actionable items, given respective utterances, is to be maximized, and the conditional likelihood of non-appropriate actionable items, given the utterances, is to be reduced”, where likelihood shows prediction estimate); and 
based at least in part on the the prediction estimate indicating that the restructured set of action item candidates are action items, generating a set of action items and presenting the set of action items to one or more user devices associated with the one or more participants (Hakkani-Tur [134] “resolution component 1004 resolves any ambiguities in the output of the slot-filling component” and [140] “the generating operation provides a plurality of score values associated with a plurality of respective candidate actionable items. In block 1210, the action-detection component 112 chooses a most likely candidate actionable item based, at least in part, on the plurality of score values”). 
Both Astigarraga  and Hakkani-Tur are directed to detecting action item by listing to natural language, see respective abstracts. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga the in response to the determining of the set of action items candidates automatically restructuring, via a model, the set of action item candidates by removing, adding, or replacing particular words of the set of action item candidates, the restructuring is indicative of clarifying what the set of action item candidates are, based at least in part on the restructuring and at least one of:  detecting of the one or more features of the meeting event and attributes of at least a portion of the one or more meeting participants, automatically generating a prediction estimate that indicates whether restructured the set of action item candidates are action items or not action items; and based at least in part on the the prediction estimate indicating that the restructured set of action item candidates are action items, generating a set of action items and presenting the set of action items to one or more user devices associated with the one or more participants as taught by Hakkani-Tur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
Astigarraga  in view of  Hakkani-Tur teach the system of claim 1, wherein the method includes tokenizing, via natural language processing, a transcript of the meeting event, wherein the tokenizing includes generating Part-of-Speech tags for the plurality of character sequences (Astigarraga [26] where tokenizing is the equivalent of chunk(s) and part of speech tags are the equivalent of the claimed attributes ).

Claim 3
Astigarraga  in view of  Hakkani-Tur teach the system of claim 1, wherein the stermining of the set of action item candidates includes excluding action item candidates that are likely to be completed during the meeting event and excluding action item candidates that are commands or requests that are unrelated to the meeting event (Astigarraga [26], where the chunks concern is limited to the action item and its attributes).

Claim 5
Astigarraga  in view of  Hakkani-Tur teach the system of claim 1, further comprising determining, via a Hidden Markov Model, whether the set of action item candidates have a low or high probability of being an action item (Astigarraga [36]).

Claim 6
Astigarraga  in view of  Hakkani-Tur teach the system of claim 1, wherein the automatically generating of the prediction estimate includes using a Convolutional Neural Network and is further based at least in part on content within a transcript of the meeting event that is ordered before a respective action item candidate and after the respective action item candidate (Astigarraga abstract and [26]).

Claim 7
Astigarraga  in view of  Hakkani-Tur teach the system of claim 1, wherein the automatically generating of the prediction estimate includes using at least three different types of probability models (Astigarraga [25] see existing model, new model and prior model).

Claim 8
Astigarraga  in view of  Hakkani-Tur teach the computer-implemented method (Astigarraga abstract) comprising:
detecting at least a transcript portion of an event, wherein the transcript includes natural language content discussed during the event by one or more event participants (Astigarraga [15] and [24]);
detecting one or more attributes of the event or the one or more event participants (Astigarraga [23-25]); and
Astigarraga does not teach the following limitation; however Hakkani-Tur in an analogous art teaches
determining, by tokenizing, via a natural language processing (NLP) component, the natural language content and responsively generating one or more tags for a plurality of character sequences of the natural language content, a set of action item candidates from the plurality of character sequences within the transcript, wherein an action item is a task indicated in the event that is requested to be completed to further a particular goal or purpose associated with the event (Hakkani-Tur [76] and [132-133]);
in response to the determining, automatically restructuring, via a model, the set of action item candidates by removing, adding, or replacing particular words from the set of action item candidates, the restructuring is indicative of clarifying what the set of action item candidates are (Hakkani-Tur [132-134]);
based at least in part on the restructuring and detecting of the one or more attributes of the event or the one or more event participants, generating, via a machine learning model, a classification estimate that includes at least a first label and a second label, wherein the first label is indicative of whether a restructured action item candidate is an action item, and the second label is indicative of whether a restructured action item candidate is not an action item (Hakkani-Tur [49], where “not relevant” us the equivalent of the claimed candidate is not an action item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga the determining, by tokenizing, via a natural language processing (NLP) component, the natural language content and responsively generating one or more tags for a plurality of character sequences of the natural language content, a set of action item candidates from the plurality of character sequences within the transcript, wherein an action item is a task indicated in the event that is requested to be completed to further a particular goal or purpose associated with the event; in response to the determining, automatically restructuring, via a model, the set of action item candidates by removing, adding, or replacing particular words from the set of action item candidates, the restructuring is indicative of clarifying what the set of action item candidates are; based at least in part on the restructuring and detecting of the one or more attributes of the event or the one or more event participants, generating, via a machine learning model, a classification estimate that includes at least a first label and a second label, wherein the first label is indicative of whether a restructured action item candidate is an action item, and the second label is indicative of whether a restructured action item candidate is not an action item as taught by Hakkani-Tur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9
Astigarraga  in view of  Hakkani-Tur teach the method of claim 8, further comprising excluding language from action item candidates that is repetitive or redundant (Astigarraga [26]).

Claim 10
Astigarraga  in view of  Hakkani-Tur teach the method of claim 8, wherein the generating of the classification estimate is based at least in part on user profile features of: 
participant preferences of the one or more event participants, participant role of each participant of the one or more event participants, and past behavior history of each participant of the one or more event participants (Astigarraga [38-42]).

Claim 11
Astigarraga teaches the method of claim 10, wherein the past behavior history includes tendency to mention action items at a specific time or time window in an event and patterns in the way participants talk (Astigarraga [15] and [31]).

Claim 15
Astigarraga teaches the one or more computer storage media having computer-executable instructions embodied thereon (Astigarraga [45-46]) that, when executed, by one or more processors, cause the one or more processors to perform a method (Astigarraga [50]), the method comprising:
determining meeting content, wherein the meeting content includes natural language content provided in a meeting by one or more meeting participants (Astigarraga [15] and [32] see audio/video for implication of natural language content);
classifying the set of action item candidates as action items or not action items (Astigarraga [14]);
attributing the classified action items to a set of meeting participants of the one or more meeting participants that is responsible for completing the classified action items (Astigarraga [26] and [31]);
Astigarraga does not teach the following limitation; however Hakkani-Tur in an analogous art teaches

tokenizing, via a natural language processing (NLP) component, a transcript of the meeting content and responsively generating one or more tags for a plurality of character sequences of the natural language content (Hakkani-Tur [72-73]);
in response to the tokenizing, determining a set of action item candidates based on the meeting content (Hakkani-Tur [71-72]); 
assembling the classified action items based at least in part on at least one of: the meeting content, the attributing, and contextual information (Hakkani-Tur [72], [76]  [133], see word grouping); and
based on the attributing, transmitting the assembled classified action items to one or more user devices associated with the set of  meeting participants (Hakkani [64] and [134]) and exclude from transmitting, to the one or more user device, any other portion of the transcript of the meeting content (Hakkani-Tur [49]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga the determining meeting content, wherein the meeting content includes natural language content provided in a meeting by one or more meeting participants; tokenizing, via a natural language processing (NLP) component, a transcript of the meeting content and responsively generating one or more tags for a plurality of character sequences of the natural language content; in response to the tokenizing, determining a set of action item candidates based on the meeting content; assembling the classified action items based at least in part on at least one of: the meeting content, the attributing, and contextual information; and based on the attributing, transmitting the assembled classified action items to one or more user devices associated with the set of  meeting participants and exclude from transmitting, to the one or more user device, any other portion of the transcript of the meeting content as taught by Hakkani-Tur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16
Astigarraga  in view of  Hakkani-Tur teach the computer storage media of claim 15, the method further comprising restructuring the set of action item candidates by removing, adding, or replacing particular words, the restructuring is indicative of clarifying what the action item candidate is (Astigarraga [32]).

Claim 17
Astigarraga  in view of  Hakkani-Tur teach the computer storage media of claim 15, wherein the restructuring is based on using a natural language processing component to identify Part-Of-Speech tags and semantic context and restructuring the set of action items based at least in part on the Part-Of-Speech tags and the semantic context (Astigarraga [26]).

Claim 18
Astigarraga  in view of  Hakkani-Tur teach the computer storage media of claim 15, wherein the attributing is based at least in part on one or more event profile features in a group of features consisting of: name or topic of the event, location of the event, and event participant data (Astigarraga [14] and [32]).

Claim 19
Astigarraga  in view of  Hakkani-Tur teach the computer storage media of claim 18, wherein the event participant data includes names and relationships between the one or more participants at the event, wherein the relationships are indicative of a hierarchy of roles of the one or more participants within an organization (Astigarraga [38-42]).

Claim 20
Astigarraga  in view of  Hakkani-Tur teach the computer storage media of claim 15, the method further comprising tokenizing a transcript of the meeting content and responsively generating Part-of-Speech tags for the plurality of character sequences (Astigarraga [26]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al (US Pub  2017/0161258 A1) in view of Hakkani-Tur et al (US 2017/0092264 A1) as applied above and in further view of Maharwade et al (US 2019/0050771 A1).
Claim 4
Astigarraga  in view of  Hakkani-Tur teach the system of claim 1, Astigarraga  in view of  Hakkani-Tur are silent on the method further comprising determining, via a Naive-Bayes model, a type or classification of the meeting event, and wherein the prediction estimate is further generated based at least in part on the determining of the type or classification of the meeting event.
Maharwade in the analogous art of machine learning in product development teaches the claimed limitation of the method further comprising determining, via a Naive-Bayes model, a type or classification of the meeting event, and wherein the prediction estimate is further generated based at least in part on the determining of the type or classification of the meeting event (Meharwade [85] and [269]).
Where both Astigarraga and Meharwade are both concerned with meeting action items see abstract and [83] respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga  in view of  Hakkani-Tur the determining, via a Naive-Bayes model, a type or classification of the meeting event, and wherein the prediction estimate is further generated based at least in part on the determining of the type or classification of the meeting event as taught by Meharwade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14
Astigarraga  in view of  Hakkani-Tur teach the method of claim 8, Astigarraga  in view of  Hakkani-Tur are silent on the method further comprising determining, via a Naive-Bayes model, a type or classification of the event, and wherein the classification estimate is further generated based at least in part on the determining of the type or classification of the event.
Maharwade in the analogous art of machine learning in product development teaches the claimed limitation of the determining, via a Naive-Bayes model, a type or classification of the event, and wherein the classification estimate is further generated based at least in part on the determining of the type or classification of the event (Meharwade [85] and [269]).
Where both Astigarraga and Meharwade are both concerned with meeting action items see abstract and [83] respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga the determining, via a Naive-Bayes model, a type or classification of the meeting event, and wherein the prediction estimate is further generated based at least in part on the determining of the type or classification of the meeting event as taught by Meharwade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al (US Pub  2017/0161258 A1) in view of Hakkani-Tur et al (US 2017/0092264 A1) as applied above and in further view of Rathod (US Pub 2014/0129942 A1)

Claim 12
Astigarraga  in view of  Hakkani-Tur teach the method of claim 10, Astigarraga  in view of  Hakkani-Tur are silent on the method wherein the participant preferences include recreational, hobby, or other interests, and wherein the generating of the classification estimate is further based on the recreational, hobby, or other interests of the one or more event participants.
Rathod teaches in the analogous art of dynamically providing visual action participant preferences include recreational, hobby, or other interests, and wherein the generating of the classification estimate is further based on the recreational, hobby, or other interests of the one or more event participants (Rathod [74] and [129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga  in view of  Hakkani-Tur the participant preferences include recreational, hobby, or other interests, and wherein the generating of the classification estimate is further based on the recreational, hobby, or other interests of the one or more event participants as taught by Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al (US Pub  2017/0161258 A1) in view of Hakkani-Tur et al (US 2017/0092264 A1) as applied above and further view of Leung et al (US Pub 2017/0344832 A1)

Claim 13
Astigarraga  in view of  Hakkani-Tur teach the method of claim 8, Astigarraga  in view of  Hakkani-Tur are silent on the method further comprising processing the plurality of character sequences through a word embedding vector model that changes natural language characters to numerical vectors, the numerical vectors represent input into the machine learning model.
Leung in the analogous art of event monitoring teaches processing the plurality of character sequences through a word embedding vector model that changes natural language characters to numerical vectors, the numerical vectors represent input into the machine learning model (Leung [14] and [61])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga  in view of  Hakkani-Tur the processing the plurality of character sequences through a word embedding vector model that changes natural language characters to numerical vectors, the numerical vectors represent input into the machine learning model as taught by Leung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charnock et al (US 2006/0271526 A1) teaches Automated dynamic token updating, such as a date field automatically updating when someone opens the document. [0349] Changes which result in the correction of spelling, grammatical, or syntactic errors which may be recognized by the application itself, or through other means. In one embodiment, spelling corrections may be evidenced by a word that was not in the standard dictionary or known list of specific terms, such as actor names, being replaced with one that is. Other embodiments may exclude changes to header or footer content, changes to dynamic updating token behavior, addition of new records to existing ones of the same type already in the document, and other generally ancillary changes.
Motahari Nezhad (US 2017/0200093 A1) teaches the same tokens and tags can appear in two action instances that belong to different classes (e.g., one promise and the other a request), for which their action patterns are different from each other. Hence, identifying/learning tokens and tags as individual elements does not help to correctly identify action instances and respective action classes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623